Title: To James Madison from David Montague Erskine, 18 September 1807
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia September 18th: 1807.

I have the Honor to forward to you, several Documents, which I have received respecting some Seamen, whose discharge I had requested from Vice Admiral Berkeley, at your Desire, on the grounds of their having been Stated to be Citizens of the United States, and as having been impressed and detained on Board His Majesty’s Ships.
I also trouble you with an Extract of a Letter from Mr. James Wallace, His Majesty’s Vice Consul at Savannah, by which you will perceive, that an Officer in the United States Service, has compelled by force the surrender of a Seaman from on Board a British Ship, upon the grounds of his having deserted from the service of the United States, altho’ he was a British Subject and had voluntarily bound himself to  on Board the British Ship.
As the Government of the United States contend that there is no Right existing to Authorize His Majesty’s Naval Commanders to take even British Subjects from Neutral Ships I cannot suppose, that the Officer of the Gun Boat No. 2 of the United States can be justified in acting as he did, and have therefore to request that you will be pleased to represent the Circumstance to the Government, in order that such steps, may be taken as the justice of the Case alluded to may require, and to prevent the recurrence of similar Aggressions.  With the highest Respect & Consideration I have the Honor to be Sir Your obedt. servt

D. M. Erskine

